Name: 1999/439/EC: Council Decision of 17 May 1999 on the conclusion of the Agreement with the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis
 Type: Decision
 Subject Matter: European Union law;  European construction;  Europe;  international law
 Date Published: 1999-07-10

 Avis juridique important|31999D04391999/439/EC: Council Decision of 17 May 1999 on the conclusion of the Agreement with the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis Official Journal L 176 , 10/07/1999 P. 0035 - 0035COUNCIL DECISIONof 17 May 1999on the conclusion of the Agreement with the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis(1999/439/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Article 6(1) of the Protocol, annexed by the Treaty of Amsterdam to the Treaty on European Union and to the Treaty establishing the European Community integrating the Schengen acquis into the framework of the European Union;HAS DECIDED AS FOLLOWS:Sole ArticleThe Agreement with the Republic of Iceland and the Kingdom of Norway concerning the latters' association with the implementation, application and development of the Schengen acquis, including the Annexes, its Final Act, Declarations and the Exchanges of Letters annexed thereto are hereby approved.The text of the acts referred to in the first subparagraph is attached to this Decision.Done at Brussels, 17 May 1999.For the CouncilThe PresidentJ. FISCHER